Per Curiara.

It is a settled principle, that wherever there is a change of parties, by marriage, bankruptcy, or death, whereby other persons become interested in the execution of the judgment, a scire facias is necessary so as to make such new person a party to the judgment. (Tidd’s Practice, 1021.) Here the husband will be benefited by the execution of the judgment, and has, by the marriage, acquired an interest in it The execution must be set aside for irregularity, with costs.
Rule accordingly.